Citation Nr: 0702144	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's mother



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to April 
1991 and had an additional five months and 23 days of prior 
unverified service.  He served in support of Operation Desert 
Storm while stationed in the Persian Gulf Area.  He died in 
May 1998 and his surviving spouse is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board0 on appeal from a September 1999 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in October 2005, 
at which time it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran died in May 1998; the immediate cause of 
death was disseminated intravascular coagulopathy due to or 
as a consequence of sepsis with shock due to or as a 
consequence of cardiac arrest.  Other significant conditions 
contributing to death include hepatitis and alcoholism, left 
ventricular hypertrophy was also reported.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

4.  The weight of the evidence is against a link between any 
of the conditions that caused or contributed to the veteran's 
death and a disease or injury in service.


CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of death. 38 U.S.C.A. §§ 1110, 1117, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The June 2001 and May 2006 VCAA letters informed the 
appellant of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
appellant what types of evidence VA would undertake to obtain 
and what evidence the appellant was responsible for 
obtaining.  

The May 2006 letter notified the appellant of the need to 
submit any pertinent medical or service medical records in 
her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The appellant was provided with this 
notice in the May 2006 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  A medical opinion was also 
obtained.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Service Connection

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

The criteria for establishing entitlement to compensation for 
the cause of death are those governing the establishment of 
service connection under 38 U.S.C.A, Chapter 11 (West 2002 & 
Supp. 2006).  38 U.S.C.A. § 1310(a).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection under 38 U.S.C.A. § 
1117; and 38 C.F.R. § 3.317, a claimant must present evidence 
that the veteran was a Persian Gulf veteran who had a chronic 
qualifying disability.  A chronic qualifying disability is a) 
an undiagnosed illness; b) a chronic multisystem illness 
defined by a cluster of signs or symptoms, namely chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome; 
or c) and diagnosed illness that VA determines by regulation 
warrants a presumption of service connection.  

To establish service connection on the basis of an 
undiagnosed illness, the evidence must show (1) objective 
indications; (2) of a chronic disability such as those listed 
in paragraph (b) of 38 C.F.R. § 3.317; (3) which became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2009; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; Gutierez v. Principi, 19 Vet. App. 1 (2004); 38 C.F.R. 
§ 3.317(a); 71 Fed. Reg. 75,669-72 (Dec. 18, 2006). 

A Persian Gulf Veteran is one who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The veteran's military records document that he 
served in Southwest Asia during the applicable time period.

At the time of the veteran's death, service connection was in 
not in effect for any disability.  

The death certificate listed the immediate cause of death as 
disseminated intravascular coagulopathy due to or as a 
consequence of sepsis with shock due to or as a consequence 
of cardiac arrest.  Other significant conditions listed 
included hepatitis and alcoholism.

The veteran's final hospitalization records reveal that he 
was hospitalized on May [redacted], 1998, for lightheadedness, 
weakness, and being unable to walk to the bathroom.  The 
veteran was noted to have a history of alcoholism (last drunk 
on Friday).  At the time of admission, the veteran denied any 
abdominal pain.  He also did not report any jaundice.  The 
veteran reported having heavy breathing.  The examiner noted 
that according to the chart, the veteran had had one positive 
hand on his hepatitis-C and was due to have a Hep-C viral 
load drawn to clarify whether or not this was positive.  The 
results were not available at the time of admission.  A past 
medical history of "?positive Hepatitis C;" alcohol abuse; 
and tension headaches was reported.  

The veteran indicated that he was an alcoholic and that he 
had not been drinking for about a month but had had a fifth 
and a half in the past week due to stress and personal 
reasons.  An abdominal ultrasound revealed an enlarged liver, 
enlarged spleen, no ascites, no common bile duct dilatation, 
and gallbladder wall thickening with fluid surrounding the 
gall bladder.  

The assessment was that the veteran was an alcoholic with 
recent heavy Tylenol use presenting with symptoms of shock 
and hepatic failure, and decreased white cell count with left 
shift.  The hepatic failure was noted as "infection versus 
Tylenol versus alcoholic."  The veteran was placed on detox 
protocol.  The coagulopathy was noted to probably be 
secondary to the hepatic process.  

The veteran died on May [redacted], 1998.  An autopsy was performed on 
the same day.  Final diagnoses following the autopsy were 
sepsis with bacteremia (stentotrophomonas xanthomonas) 
maltophilia (pseudomonas maltophilia); organizing 
bronchopneumonia, with abscess formation, bilateral; left 
ventricular myocardial hypertrophy; massive steatosis of the 
liver; congestive splenomegaly; petechiae, pericardial; and 
cerebral edema.

In her March 2000 notice of disagreement, the appellant 
related that the veteran had received Anthrax and other 
vaccinations in service.  She also contended that he was most 
likely exposed to toxic chemicals during his service in the 
Gulf War, and that there were several occasions when the 
veteran was not able to put on his chemical suit when the 
alarms sounded.  She further reported that the veteran was 
exposed to clouds from burning oil.  

In May 2002, VA requested that the veteran's claims folder be 
forwarded to a VA examiner to discuss the cause of the 
veteran's death.  

In a May 2002 report, the examiner opined that the veteran 
died of multi-organ failure brought on by a disseminated 
intravascular coagulopathy (DIC) brought on by his acute on 
chronic hepatic failure and sepsis.  The examiner noted that 
the cause of sepsis was listed by the pathologist from the 
autopsy as pseudomonas maltophilis.  The examiner also noted 
that the veteran had a positive hepatitis C band and a 
positive hepatitis C RNA.  He noted that the liver 
examination conducted during the autopsy revealed no evidence 
of chronic disease suggesting that this was rather more acute 
in its onset.  He stated that there was no way to determine 
when the veteran developed the hepatitis C without resort to 
speculation.  

As to the question of how alcoholism was acquired, the 
examiner commented that the only note in the file was that 
the veteran had a long history of alcoholism.  He noted that 
on one evaluation the veteran had reportedly had a third DWI 
in the past eight years.  He observed that the note was dated 
in 1996, suggesting that the veteran had problems with 
alcohol before the Gulf War, as far back as 1988.  He noted 
that there were a number of statements in the C-file 
indicating that the veteran had been an alcoholic for some 
time, and had been hospitalized at least twice for therapy 
for this, but was continuing to abuse alcohol.  He further 
reported that there was a statement indicating that the 
veteran had abused cocaine and cannabis in the past.  

Along with her October 2002 substantive appeal, the appellant 
submitted a letter from a Rear Admiral of the Civil Engineer 
Corps, Naval Reserve, which demonstrated that the veteran had 
been given a Navy Achievement Medal.  In the letter, it was 
noted that he had been recalled to duty and deployed to Saudi 
Arabia in support of Operation Desert Storm and Shield.

He was assigned to the operation of a Field Truck responsible 
for the field maintenance of over 250 pieces of Civil 
Engineer Support equipment.  His efforts were directly 
attributed to the successful and timely completion of crucial 
projects to the war effort, such as the construction of an 
airfield at Tanijar which was used to evacuate wounded and 
bring in supplies to the forward troops, and construction of 
an air strip at Mishap which was built to mount a major air 
attack and provide direct support to the City of Kuwait.  It 
was noted that the veteran's maturity, dedication, and 
professional knowledge consistently exceeded normal 
expectations especially in hostile conditions encountered 
during the war.  

At the appellant's June 2003 hearing, the veteran's mother 
testified that the veteran told her that he had an odor of 
chlorine near him all the time in the Persian Gulf, as he 
worked near a chemical factory.  His mother testified that 
the veteran told her that he was outside most of the time 
under terrible conditions.  He noted that they went into 
Kuwait with the1st Marines to repair runways.  She reported 
that he had various aches and pains, difficulty 
concentrating, and that he had troubling sleeping when he 
came home.  She related that he was an outstanding athlete 
prior to being deployed, that the veteran was activated 
during his senior year of college; and that he was the best 
soccer player on the team at that time.  The veteran's mother 
testified that he was a social drinker in college.  The 
veteran finished college in 1993 and became an independent 
cable contractor.  She noted that she had sought an opinion 
from a Dr. Craig Bash who was an Associate Professor of 
Radiology and Nuclear Medicine at the Uniformed Services 
University.  She indicated that she had forwarded all 
available medical records to Dr. Bash and that it was his 
conclusion that the veteran's death was related to his Saudi 
Arabia deployment.  She noted that in Dr. Bash's opinion her 
son's liver problems were not a result of alcohol abuse.  

The veteran's wife testified that he had had respiratory 
problems all winter prior to his death.  She noted that he 
veteran was a very strong and determined individual.  

In a report received at the hearing and dated in April 2003, 
Craig Bash, M.D., reported that he had reviewed the veteran's 
service medical records, post service medical records, other 
medical opinions, and medical literature.

Dr. Bash noted that the veteran had a blood pressure reading 
of 140/68 on April 29, 1988.  He also reported that the 
veteran had a pain in the epigastrium, right lower quadrant, 
on July 4, 1996. and that on January 27, 1997, the veteran 
was noted to be detoxified without complications.  He also 
noted that his blood pressure had been found to be mildly 
elevated on several occasions.  

Dr. Bash observed that on May [redacted], 1998, the veteran had 
hepatic failure: infection versus Tylenol versus alcoholic.  
He noted the causes of death listed on the death certificate.  
He observed that on the autopsy report, the veteran had left 
ventricular myocardial hypertrophy, massive steatosis of the 
liver, that there were extensive fatty alteration among 
hepatic parenchymal cells with large and small globules, that 
there was no evidence of necrosis or inflammation, and no 
evidence of fibrosis.  Dr. Bash also noted the lab results 
reported in the May 1998 hospitalization report.  

Dr. Bash noted that the veteran served honorably in the Gulf 
War and added that there where known supplies of 
chemical/biological weapons stored and destroyed in the 
region; therefore, giving the veteran the benefit of the 
doubt, it was reasonable to assume that he was likely exposed 
to the full range of these possible toxins.  He found that 
the record contained information that the veteran was 
hypertensive during service time, as evidenced by a blood 
pressure of 140/68.  He observed that longstanding 
hypertension was a well known cause of cardiac disease and 
that this disease could be asymptomatic for the first 15-20 
years as it damaged the cardiovascular system.  He concluded 
that the veteran's cardiomegalia and cardiac failure (as 
documented on autopsy) were all "very likely" secondary to 
his longstanding untreated service induced hypertension.  He 
observed that the veteran's hypertension following service 
was documented in 1997.  He further found that the veteran's 
demise was due to cardiac arrest and electromechanical 
dissociation (EMD), which was due to long-standing untreated 
service-induced hypertension and left ventricular myocardial 
hypertrophy.  His opinion was that had the veteran been 
diagnosed in service and treated appropriately over the years 
from when he left service until his demise, that he would 
likely not have had his ventricular hypertrophy and he would 
not have had EMD and cardiac arrest as significant 
contributors to his demise.  

Concerning the veteran's exposure to chemical/biological 
agents, it was well known, according to Dr. Bash, that these 
agents which were present in "the Desert Storm action 
region," and that they could cause "significant liver 
damage/fatty infiltration due to their effects on the liver 
Glutathione system/free radical attack on lipid membranes-
macromolecules."  He observed that the veteran had a fatty 
liver on imaging and pathologic studies during his final 
admission, which was a sign of both acute and chronic 
hepatocyte damage.  The veteran, according to his mother's 
statement, had digestive problems following his return from 
the Gulf War.  Dr. Bash also acknowledged that it was clear 
that the veteran had Hepatitis C and alcohol usage problems.  
He stated that it was known that chemical/biological agents, 
alcohol, and hepatitis C all caused damage to liver cells.  
Therefore, giving the veteran the benefit of the doubt, it 
was Dr. Bash's opinion that the veteran's likely exposure to 
chemical and/or biological agents during service in Desert 
Storm likely contributed significantly to his fatty liver and 
ultimate demise due to hepatitis.  

In July 2003, VA again requested that the claims folder be 
reviewed by a VA physician and that he be requested to give 
an opinion as to whether the veteran's fatty liver was 
related to the veteran's likely exposure to chemical and or 
biological agents during his period of service.  

In an August 2003 opinion, a VA examiner indicated that he 
had reviewed the veteran's claims folder.  He noted that the 
veteran had a long history of alcoholism referred to in the 
medical records and was thought to have been drinking alcohol 
during the month prior to his admission for his final 
illness.  On admission, the veteran had an acute and chronic 
liver failure (marked increase in hepatic enzymes and other 
tests indicating acute liver injury and liver failure).  He 
had other acute problems, pneumonia, pulmonary abscess, 
pseudomonas, sepsis, and disc syndrome.  

He stated that it was well known and accepted that alcohol 
was a main cause of fatty liver and could lead to acute and 
chronic disease and liver failure.  It was the examiner's 
opinion that more likely than not the veteran's acute fatty 
liver and liver failure were secondary to alcoholic liver 
disease compounded by an acute multisystem illness defined by 
a cluster of signs and symptoms.  He indicated that it was 
"not at least as likely as not" that the severe fatty liver 
and other problems with his final illness were secondary to 
possible remote exposure (approximately eight years prior) to 
chemical or biological agents during service in the Gulf War.  

In response to an inquiry about the command history of Naval 
Mobile Construction Battalion 234 for the period December 
1990 to April 1991, USACRUR indicated that during their 
deployment, the unit was based in Al Jubayl, Saudi Arabia, at 
Camp Rohrbach, while various elements of the Battalion were 
dispersed over a 250 square mile area with the northernmost 
detachment being at Camp Smith, Al Khanjar, on the 
Kuwait/Saudi Arabia border.  

USACRUR noted that while the command history contained a 
great deal of detail about the accomplishments of the 
Battalion, it did not clearly identify any incidents of 
exposure to chemical or biological agents.  It did state that 
there were no deaths or permanent injuries to the Battalion.  
The command history also noted that the Battalion's main 
emphasis prior to deployment was on preparation, particularly 
chemical, biological, and radiological defense.  

In a June 2004 report, Dr. Bash indicated that he had re-
reviewed the record, and paid close attention to the recent 
statement of the VA examiner.  He added that the case was 
well within his area of expertise as he had performed and 
interpreted plain X-rays, CT scans, ultrasounds, nuclear 
medicine scans, and MRI scans "on thousands of patients with 
hepatic disorders" and had correlated his findings with the 
clinical record.  He noted that the veteran had had several 
of these imaging studies.

Dr. Bash disagreed with the concept that the veteran was not 
exposed to chemicals.  Using the worst case scenario concept 
(which Dr. Bash asserted was the standard for Agent Orange 
cases), the veteran was likely exposed to toxic chemicals 
while in the Gulf War because of his location.  He was unable 
to find any other medical opinion in the record that stated 
that it was not likely that the veteran was exposed to toxic 
chemicals.  

Dr. Bash indicated that he discounted the VA examiner's 
opinion as he did not comment on the previous opinion that 
Dr. Bash had set forth, which meant that he may not have had 
the entire file for review.  He also noted that the VA 
examiner did not comment on the type of chemicals that the 
veteran was likely exposed to within the 250 mile patrol 
area.  He further observed that the VA examiner did not 
comment on the toxicity of the war related chemicals or their 
effect on the liver.  He also indicated that the VA examiner 
did not comment on the synergistic effect of alcohol and war 
type toxic chemicals.  

Dr. Bash further noted that the VA examiner did not provide 
any literature to support his opinion and that he did not 
comment on the veteran's longstanding hypertension as a cause 
of his demise.  The VA examiner also did not comment on did 
not comment on the veteran's mother's lay statements.  He 
further observed that the VA examiner did not comment on the 
legal concepts of "lent assistance" or "contributed to" 
which were important concepts to evaluate because they gave 
the veteran the benefit of the doubt during wartime when the 
medical situation was chaotic at best.  

Dr. Bash again acknowledged that alcohol could cause liver 
failure, but he did not see anything in the opinion of the VA 
examiner that would make him change his previous opinion that 
the veteran's likely exposure to chemical and or biological 
agents during service in Desert Storm likely contributed 
significantly to his fatty liver and ultimate demise due to 
hepatitis.  

Dr. Bash stated that it was his opinion that the veteran was 
likely exposed to toxic chemicals while in the Gulf War and 
that this exposure likely contributed significantly to his 
fatty liver and ultimate demise to hepatitis.  He noted that 
had the veteran been diagnosed in service and treated 
appropriately over the ensuing years from when he left 
service until his demise, that he likely would not have had 
his ventricular hypertrophy and therefore would not have had 
EMD and cardiac arrest as significant contributors to his 
demise.  

In October 2005, the Board remanded this matter for further 
development, to include obtaining additional records and 
again referring the matter to the examiner who reviewed the 
file in August 2003, to see if there had been a change in his 
opinion based upon evidence received since that time.  

Treatment records obtained in conjunction with the October 
2005 remand reveal that the veteran received treatment for 
alcoholism on numerous occasions following his release from 
service, including a VA hospitalization for alcohol 
dependence in March 1995.  In the March 1995 discharge 
report, the veteran was noted to have completed a substance 
abuse program at the same facility in 1993.  

In June 2006, the VA physician who had prepared the August 
2003 opinion again addressed the cause of the veteran's 
death.  The examiner noted that the veteran's death in 1998 
was from consequences of septic shock, disseminated 
intravascular coagulopathy, and cardiac arrest.  Contributing 
to this was alcoholism and severe liver disease with fatty 
infiltration of the liver and evidence of liver failure.  The 
examiner noted that there was some question as to the cause 
of the liver disease and its significant role in the 
veteran's demise.  He noted that he had reviewed the service 
medical records at length and the opinion from Dr. Bash.  

He observed that Dr. Bash felt that the veteran's illness was 
related in a strong way to his exposure to chemical and/or 
biological agents while in the Persian Gulf in 1991.  The 
examiner noted that he had personally rendered an opinion 
that the veteran's liver disease was primarily due to chronic 
alcoholism.  

The examiner stated that on reviewing the record, the 
veteran's alcoholism was "very impressive."  There were 
multiple entries into the record from 1992 to 1995 regarding 
alcoholism.  On at least two occasions, the veteran was 
hospitalized for alcohol withdrawal.  There was also mention 
of at least two DWI's, employment problems, and alcohol 
withdrawal problems.  

The examiner indicated that he did not find a great body of 
evidence to support exposure to chemical or biological 
weapons in the veteran's service medical records.  He noted 
that one entry stated that a command history of the veteran's 
unit did not identify any incidents of exposure to chemical 
or biological agents.  He also noted that the record stated 
that exposure of veterans to low levels of chemical weapons 
was a concern.  He stated that the problem of exposure to 
chemical weapons appeared to not have been settled yet.  

He observed that the effect of such exposure that he may have 
had, which was speculative, did not appear to have any acute 
effect on the veteran at the time of said exposure, and there 
was no apparent long term toxicity that could be 
substantiated.  

The examiner noted that the veteran did have longstanding 
alcohol abuse.  He stated that alcohol was a known toxin to 
the liver.  He reported that this could not be discounted and 
it was an accepted factor in the development of fatty liver 
that could lead to alcoholic hepatitis and cirrhosis.  He 
stated that this was factual and could be substantiated by 
decades of clinical experience.  He noted that in the 
veteran's case, his liver failure was related to severe fatty 
liver, and this in itself was known to have multiple effects 
on the body which could lead to the clinical syndrome that 
caused his demise.  He stated that the effect of alcohol on 
the liver was not arguable.  

The examiner reported that the effect of toxic chemicals 
and/or biological weapons, even in low concentrations, was 
speculative and under investigation.  He noted that the 
veteran had major alcohol abuse problems from 1992 to the 
time of his death.  The record also indicated that he was 
abusing alcohol just prior to his death.  In that there was 
no question about the effect of alcohol on the liver, and 
there was substantial evidence in the record to indicate that 
he was having toxic effects of alcohol on the liver even 
prior to his death, it appeared to the examiner that alcohol 
played the major role in the development of the fatty liver 
which led to liver failure and subsequently sepsis and death. 

The examiner stated that to discount the role of alcoholism 
in this clinical syndrome and on the other hand incriminate 
the possible involvement of chemical or biological agents as 
the main cause of the fatty liver, would not hold up under 
peer review.  The examiner indicated that his previous 
opinion that alcohol more likely than not was the primary 
cause of the extreme fatty liver and subsequent liver 
failure, sepsis, and death, stood.  He stated that the role 
of any chemical or biological agent was conjectural. 

Analysis

For service connection for the cause of death of a veteran, 
the first requirement for service connection, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die). However, the last two requirements must be supported by 
evidence of record.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

There is conflicting evidence as the relationship between the 
causes of death and service.

The Board has espoused the theory that the veteran was 
hypertensive during service, with a blood pressure of 140/68 
being reported, that longstanding hypertension was a well 
known cause of cardiac disease and that cardiomegaly and 
cardiac failure (as documented on autopsy) were all very 
likely secondary to his longstanding untreated service 
incurred hypertension.

With regard to Dr. Bash's contention that the veteran had 
hypertension in service, the Board notes that the blood 
pressure finding of 140/68 which Dr. Bash made reference to 
occurred in April 1988, at which time the veteran was not on 
active duty, but rather enlisting in the reserves.  At the 
time of a January 1989 visit, the veteran's blood pressure 
was noted to be 110/70.  At the time of a December 1990 
outpatient visit, the veteran's blood pressure was noted to 
be 130/80.  There were no findings of hypertension or 
elevated blood pressure during the veteran's period of active 
service.  At the time of a December 1992 hospitalization for 
alcohol dependence, the veteran's blood pressure was noted to 
be 132/82.   

The Board observes that at the time of the veteran's January 
1994 reserve annual physical, he was noted to have blood 
pressure readings of 148/85 in the sitting position, 140/81 
in the recumbent position, and 143/95 in the standing 
position; however, these readings were more than 3 years 
following his release from active duty.  Thus, the premise 
that the veteran had hypertension which began during a period 
of active service or within one year following his release 
from active service is not supported by the record, and it 
cannot be relied upon as a basis for granting service 
connection for the cause of the veteran's death.

The Board further notes that there have been several theories 
raised as to the cause of the damage to the veteran's liver, 
which has been found by all examiners/physicians to have 
contributed substantially to the cause of the veteran's 
death.  

Dr. Bash has asserted that chemical exposure caused or 
contributed to the liver disease, but he has never been able 
to specify the chemicals that purportedly contributed to the 
veteran's death.  He has never provided a reason for his 
conclusion that these chemicals, rather than the well 
documented history of alcohol abuse, played a significant 
role in the liver disease.  It is difficult to fathom how Dr. 
Bash could conclude that "chemicals" contributed to the 
liver disease without specifying those chemicals.  

It is also difficult to give much probative weight to his 
conclusion that these chemicals contributed to the liver 
disease, absent any rationale for that conclusion.  Dr. Bash 
merely asserted that unspecified chemicals contributed to the 
veteran's liver disease notwithstanding that he had a long 
well documented history of alcohol abuse.  Records from the 
veteran's terminal hospitalization and autopsy show that 
chemical exposure, other than overuse of Tylenol, was not 
suspected of playing any role in the liver disease.

The VA opinions, particularly the most recent opinion, took 
into account Dr. Bash's statements, and the entire record.  
They specifically responded to Dr. Bash's argument, and 
discussed the entire evidence of record, including evidence 
not discussed by Dr. Bash (including the extensive treatment 
for alcohol abuse).  As such, the Board is placing greater 
emphasis on the VA examiner's opinion.  

The testimony of the veteran's mother could be read as 
contending that the veteran's alcoholism began in service.  
The fact that the veteran received a DWI prior to service, 
belies such a conclusion; however, even if alcoholism were 
incurred in service, compensation cannot be paid for 
disability resulting from the abuse of alcohol.  38 U.S.C.A. 
§ 1110 (West 2002).

It is also clear that the veteran did not have a "qualifying 
chronic disability" as defined in 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The conditions that caused or contributed 
to his death were diagnosed disorders, and he did not have 
any recognized chronic multi-system illnesses.  Further VA 
has not recognized any diagnosed disorders as being subject 
to presumptive service connection under 38 C.F.R. § 3.317.

The preponderance of the evidence is against the claim; there 
is not doubt to be resolved; and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


